DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 4, 6, 7, 11, 14, 16 and 17 have been amended.
Claims 3, 5, 13 and 15 have been canceled.
Claims 1-2, 4, 6-12, 14 and 16-20 are pending and rejected.





Response to Arguments
35 USC 101 rejection
Applicant’s arguments, filed 6/28/2022, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 101 has been withdrawn.

35 USC 102 rejection
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered and are partially persuasive, in view of the accompanying amendments. 
Applicant argues that Singh fails to teach “generate a personal preference profile modeling user preference in relation to products based on the obtained social media data”.  Examiner disagrees and directs Applicant’s attention the to the cited paragraphs of [0121]-[0122], where Singh correlates transactions with non-transactional data obtained from social networking sites. Singh prefaces this by disclosing that the transaction profiles include data related to products (para [0107]) and “transaction profiles provide intelligence information on the behavior, pattern, preference, propensity… of the user in making purchases” (para [0115]). Therefore, the transaction profiles of Singh are generated using the combination of product data and social networking data in order to provide intelligence information on user preferences.
Additionally, Applicant's amended claims 1 and 11 now require “generating queries for requesting, from the one or more third-party affiliate entities, product data of select products using product attributes identified as preferred based on the personal preference profile; and transmitting the queries using defined application programming interface (API) calls for computing systems associated with the one or more third-party affiliate entities;”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.
Therefore, the claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Pre-Grant Publication No. 2012/0191525) (“Singh”), in view of Bushold et al. (U.S. Pre-Grant Publication No. 2004/0230481), (“Bushold”).

Regarding claims 1 and 11, Singh teaches computing device (and related method), comprising:
a processor (Fig. 6; para [0478], processor); and
a memory coupled to the processor (Fig. 6; para [0478], memory), the memory storing instructions that, when executed, configure the processor to: 
receive input representing a request to connect a data record associated with a value transfer card with a first social networking account on a social networking platform, the request including user authentication information for the first social networking account (para [0149], the browser cookie that identifies the user in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user in account data, such as the account number of a financial payment card of the user or the account information); 
transmit, to a computing system associated with the social networking platform, a request to obtain social media data comprising data objects containing product-related metadata associated with the first social networking account (para [0093], computing apparatus correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers, such as... social networking); 
receive, from the computing system associated with the social networking platform, the requested social media data (para [0093], computing apparatus correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers, such as... social networking); 
generate a personal preference profile modeling user preference in relation to products based on the obtained social media data (para [0107], [0115]; [0121]-[0122], transaction data is analyzed in connection with non-transactional data to generate transaction profiles...non-transactional data can be obtained from various sources, such as...social networking sites); 
obtain, from computing systems associated with one or more third-party affiliate entities, product data for first products that are exchangeable with stored value associated with the data record (para [0008], from an online catalog, a customer may request a gift, product or service for the price of a predetermined amount of reward points); and 
provide, to a client device associated with the data record, notifications including recommendations of product offers responsive to detecting at least one trigger condition associated with one or more first products (para [0289], portal and/or the transaction handler may recommend offers based on the transaction data; para [0290], If the transaction handler determines that a subsequent transaction processed by the transaction handler meets the conditions for the redemption of an offer, the transaction handler may...provide a notification message to the user). 

Although Singh teaches product recommendation and redemption, Singh does not explicitly teach the obtaining including: generating queries for requesting, from the one or more third-party affiliate entities, product data of select products using product attributes identified as preferred based on the personal preference profile; and transmitting the queries using defined application programming interface (API) calls for computing systems associated with the one or more third-party affiliate entities.
Bushold teaches the obtaining including: 
generating queries for requesting, from the one or more third-party affiliate entities, product data of select products using product attributes identified as preferred based on the personal preference profile (para [0010], API is adapted to receive the participant-related information from the GUI and to provide the received participant-related information to the vendor system… API is adapted to receive vendor-related information from the vendor system and provide the received vendor-related information to the GUI); and 
transmitting the queries using defined application programming interface (API) calls for computing systems associated with the one or more third-party affiliate entities (para [0010], graphical user interface (GUI) for providing an interface between the participant and the API and for communicating with the program). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Bushold in the device of Singh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system for allowing the customer to systematically redeem their points for rewards using redemption vendors that otherwise deal in currency (see Bushold, para [0003]). 

Regarding claims 2 and 12, Singh and Bushold teach the above device and method of claims 1 and 11.  Singh also teaches wherein the social media data includes at least one of activity log data, contacts data, subscriptions data, or personalized wish list data and wherein the personal preference profile is generated based on product preference information indicated in the social media data (para [0114], profile generator generates transaction profiles based on the transaction data, the account data, and/or other data, such as non-transactional data, wish lists...information from social network websites).

Regarding claims 4 and 14, Singh and Bushold teach the above device and method of claims 1 and 11.  Singh also teaches wherein the instructions, when executed, further configure the processor to select a subset of the first products based on assigning, for each of one or more of the first products, a preference score representing a preference for the product based on the personal preference profile (para [0167], content that is...prioritized or recommended may be items for sale).

Regarding claims 6 and 16, Singh and Bushold teach the above device and method of claims 1 and 11.  Singh also teaches wherein detecting the at least one trigger condition comprises detecting that a product attribute associated with one of the first products has changed (para [0228], the user may redeem the reward points for cash, gifts, discounts, etc...the transaction handler updates the loyalty record associated with the loyalty benefit offeror and the account identifier, when events that satisfy the loyalty program rules occur).

Regarding claims 7 and 17, Singh and Bushold teach the above device and method of claims 1 and 11.  Singh also teaches wherein detecting the at least one trigger condition comprises detecting a sale condition associated with one of the first products (para [0228], the user may redeem the reward points for cash, gifts, discounts, etc...the transaction handler updates the loyalty record associated with the loyalty benefit offeror and the account identifier, when events that satisfy the loyalty program rules occur; para [0290]).

Regarding claims 8 and 18, Singh and Bushold teach the above device and method of claims 1 and 11.  Singh also teaches wherein the personal preference profile is generated based on at least one of historical transaction data associated with the value transfer card or value-to-product exchange history associated with the data record (para [0114]; para [0345], transaction data are records and history of past purchases, the profile generator can derive intelligence information about a customer).

Regarding claims 9 and 19, Singh and Bushold teach the above device and method of claims 1 and 11.  Singh also teaches wherein the instructions, when executed, further configure the processor to:
identify a plurality of products that are exchangeable with stored value associated with the data record (para [0008], from an online catalog, a customer may request a gift, product or service for the price of a predetermined amount of reward points); and 
present, on a client device associated with the data record, a product comparison view for comparing the identified plurality of products (para [0349], portal provides a user interface to allow the user to select items offered on different merchant websites and store the selected items in a wish list for comparison, reviewing, purchasing, tracking, etc). 

Regarding claims 10 and 20, Singh and Bushold teach the above device and method of claims 9 and 19.  Singh also teaches wherein presenting the product comparison view comprises arranging a display of the plurality of products based on an order of preference associated with the plurality of products (para [0334], the user specific profile is used by a search engine to prioritize search results).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684